Title: [To Thomas Jefferson from James Barron, before 2 October 1780]
From: Barron, James
To: Jefferson, Thomas


[Richmond?, before 2 Oct. 1780. Minute in Journal of the Commissioner of the Navy (Vi), under date of 2 Oct.: “Letter from Commodore Barron referred from his Excellency the Governour.” An entry of 3 Oct., following, states that a reply was written by James Maxwell to Commodore Barron “inclosing a Form of a List of Seamen employed in the Navy of Virginia.” Neither Barron’s letter nor Maxwell’s reply with enclosure has been located.]
